Opinion by
Orlady, J.,
In disposing of an appeal from an order of court which removed a pauper to the defendant poor district the learned judge found .as a fact, that the alleged pauper had purchased a tract of land, the boundaries of which were uncertain and that the house in which he had resided was of such doubtful location as *273to the land he had purchased that it could not be satisfactorily-determined whether the house was upon his own land or not; but that inasmuch as the pauper had in fact purchased the land with the intention of living upon it and believed that he had built his house upon his own land and had resided therein for a longer time than is required by law to give him a settlement, he had in law gained a settlement in the appellant poor district.
We cannot agree with this conclusion. The 9th section of the Act of June 13, 1836, P. L. 541, provides the only means of gaining a settlement under our poor laws; and the part thereof which affects this case is found in paragraph 4, of section 9, as follows: “ By any person who shall become seized of any freehold estate within such district, and who shall dwell upon the same for a whole year.” The mandate of the statute must be literally complied with to make the defendant liable as the place o£ settlement of the pauper. The pauper must become seized of a freehold estate within the district; and he must dwell upon it for a whole year. Nothing less than a compliance with these requirements satisfies the statute: Beaver Township v. Rose Township, 98 Pa. 636. In such a case the settlement of the pauper must be affirmatively shown and not left to conjecture. It is not sufficient to dwell in the neighborhood or near to his freehold estate in the district, he must dwell upon it. The statute was intended to apply to all cases and it cannot be doubted but that if the freehold estate and dwelling were separated by a poor district or a county line, the want of union of estate and residence would be fatal to the appellants’ contention.
It was held in Montoursville Boro. v. Fairfield Twp., 112 Pa. 99, that ‘‘ to gain a settlement, there must not only be a seizin of a freehold estate but a dwelling upon it for a whole year.” We held in Milton Borough v. West Chilliaquaque Township, 9 Pa. Superior Ct. 211, and in Spring Township v. Walker Township, 1 Pa. Superior Ct. 383, that a settlement could not be gained under clause 111, section 9, of the act of 1836 by leasing alone but that there must also be a payment of rent. It would, hot be more of a violation of the statute to hold that the time of dwelling upon the freehold might be shortened than that the dwelling could be at some other place *274titan upon it. A settlement under the poor laws is a residence of such a permanent and continuous a character as, under certain circumstances, will entitle a person to support and maintenance as a pauper. ... It is acquired generally upon the basis of a settled personal residence, the permanency of which must be shown in a certain way, specified by law: Huston Township v. Benezette Township, 135 Pa. 393.
The answer to the plaintiff’s first request for conclusions of fact and law (8th assignment) is in conflict with the conclusion of law as stated by the court, as follows: “ It is equally apparent that whether the house in which he lived the second time was on the land in question or not could only be satisfactorily and conclusively determined by an action of ejectment; and that however the court might determine this question of fact in the present proceeding, such determination would not be binding upon the owners of the land who might at any time, by proper action, secure a determination o£ their boundary lines exactly opposite to the determination of the court in the present proceeding. How undesirable such opposite conclusions, or the risk of them would be, is apparent. When, however, we pause to consider the reason of the laws governing poor settlements, we are persuaded that the determination in the exact location of the house occupied by George is not necessary in the present proceeding.”
We do not concur with the view of the law as thus stated by the court below, and in order that the fact be definitely determined as to whether or not the pauper actually dwelt upon the freehold within the district for a whole year a procedendo is awarded with direction to find specifically as to that fact.